Judgments, Supreme Court, New York County (Arlene Goldberg, J.), rendered October 27, 2000, convicting defendant, upon his pleas of guilty, *160of criminal sale of a controlled substance in the third degree and bail jumping in the first degree, and sentencing him, as a second felony offender, to consecutive terms of 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Since defendant did not move to withdraw his plea, he failed to preserve his claims that the court’s sentence violated defendant’s plea agreement providing for a more lenient disposition upon his successful completion of a drug program, and that the court should have conducted a further inquiry into the reasons for his discharge from the program (see People v Lopez, 71 NY2d 662), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s inquiry was sufficient and that defendant was sentenced in full accordance with his written plea agreement. Concur— Andrias, J.P., Saxe, Buckley and Lerner, JJ.